Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 17-December-2020, Applicant has submitted Arguments and Remarks on 09-March-2021 [herein “Arguments/ Remarks”]. In the Arguments/ Remarks, Applicant has included amendments to independent claims 1, 8 and 14. These amendments are summarized in the following.
Regarding claim 1 –
	In independent claim 1, the phrase “during a time interval after an initialization of the plurality of memory devices” has been modified with an added limitation to now read as “during a time interval after an initialization of the plurality of memory devices and one of before or at a beginning of a reduced performance time period that proceeds a normal operating mode of the plurality of memory devices”.

Regarding claim 8 –
	In independent claim 8, the phrase “at least during a designated initialization period” has been modified to now read as “at least during a designated initialization period that follows directly after the power-on of the system”. In addition, the phrase “based on the read operations performed on the subset of codewords during a time interval after actual initialization of the system” has been modified to now read as “based on the read operations performed on the subset of codewords during a time interval directly after actual initialization of the system”. The limitation “wherein the time interval includes the designated initialization period” has also been modified to now read as “wherein the time interval overlaps with the designated initialization period”.

Regarding claim 14 –
	In independent claim 14, the phrase “during a time interval after an initialization of the memory sub-system” has been modified with an added limitation to now read as “during a time interval after an initialization of the plurality of memory devices and one of before or at a beginning of a reduced performance time period that proceeds a normal operating mode of the plurality of memory devices”.

Response to Arguments
In response to the Non-Final Office Action of 17-December-2020, Applicant has submitted Arguments and Remarks on 09-March-2021 [herein “Arguments/ Remarks”]. These arguments have been fully considered but are not found to be persuasive.
Applicant’s Arguments/remarks are centered on independent claims 1 and 8. A discussion of the arguments for each of these claims follows.
Regarding claim 1 –
Applicant argues that the prior art of record used for the U.S.C. 102 rejection of claim 1 (U.S. Patent Publication 20190102088-(Fang et al) [herein “Fang”]) does not teach the newly amended version of the claim, in particular emphasizing the phrase determine a read-retry trigger rate (TR), based on a subset of codewords stored at the plurality of memory devices, during a time interval after an initialization of the plurality of memory devices and one of before or at a beginning of a reduced performance time period that proceeds a normal operating mode of the plurality of memory devices (emphasis added per Applicant’s argument). Examiner agrees that Fang does not teach the newly added limitation and one of before or at a beginning of a reduced performance time period that proceeds a normal operating mode of the plurality of memory devices, and this renders the U.S.C. 102 anticipation of the claim moot, however Examiner notes that the added limitation opens the claim to re-examination using a new application of art which will be addressed below under the section on U.S.C. 103 obviousness rejections.
In addition to this argument regarding claim 1, Applicant also argues that the phrase “...when a drive powers up, device-initiated read logic 506 may sample a plurality of memory locations and determine a reread rate for the sampled data” cited from Fang (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”) in the Non-Final Office Action does not adequately teach “an initialization”. Examiner respectfully disagrees with Applicant’s conclusion, and notes that the term initialization, as taught by the IEEE Dictionary of Standards Terms, Seventh edition, is defined as “process of setting initial values of variables, constants, state, and other artifacts to establish the startup conditions for an object.” (IM/ST) 1451.1-1999. As a result, Examiner concludes that the quoted passage from Fang, regarding a period of time after the devices are powered up, describes a process which may be included in an initialization for setting of “variables, constants, state, and other artifacts to establish the startup conditions” for the devices.


Applicant’s initial arguments regarding the U.S.C. 103 obviousness rejection of claim 8 over the prior art cited in the Non-Final Office Action (U.S. Patent Publication 20190102088-(Fang et al) [herein “Fang”], in view of U.S. Patent Publication 20140153315-(Kwon et al) [herein “Kwon”]) again argue that Fang does not adequately teach a period of initialization “..when a drive powers up”, and Examiner again respectfully disagrees with Applicant’s conclusion that this does not teach an initialization. In addition, Applicant argues that Kwon does not teach "in response to the TR satisfying the threshold criterion, cause the system to enter a normal operating mode without performance of a full-memory refresh". Examiner notes that, although Kwon does not teach in response to the TR satisfying the threshold criterion, Fang does teach this, and under U.S.C. 103 it is the combination of art that must satisfy the criterion of obviousness. As a result, Examiner also respectfully disagrees with this conclusion.
In addition to the two independent claims described above, Applicant argues that all independent claim 14 should be allowed under the same arguments put forward regarding independent claim 1, and that all dependent claims should be allowed for the reasons already stated above and because of their dependency on claims 1, 8 and 14. Examiner respectfully disagrees with this conclusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20190102088-(Fang et al) [herein “Fang”], in view of U.S. Patent Publication 20170365352-(Shin et al) [herein “Shin”].
Regarding claim 1 –
	Fang teaches a system comprising: a plurality of memory devices storing a set of codewords; (Fig 1, Items 116 “MEMORY CHIP”) plus (Fig 6, Step 628 “ECC PASS”) plus “the payload data may be passed to the ECC engine 502 for error correction” (Page 8, Paragraph [0071]).
and a processing device, operatively coupled to the plurality of memory devices, to: (Fig 1, Item 112 “CPU MEMORY CONTROLLER”).
	In addition, Fang teaches detect a power-on of the system; “when a drive powers up …” (Page 8, Paragraph [0072]).
	Fang also teaches determine a read-retry trigger rate (TR), based on a subset of codewords stored at the plurality of memory devices, during a time interval after an initialization of the plurality of memory devices; “when a drive powers up, device-initiated read logic 506 may sample a plurality of memory locations and determine a reread rate for the sampled data…” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”).
	Additionally, Fang teaches determine whether the TR satisfies a threshold criterion; “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]).
	Fang also teaches and in response to the TR not satisfying the threshold criterion, initialize a full-memory refresh of the plurality of memory devices, “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”).
	Fang does not teach and one of before or at a beginning of a reduced performance time period that proceeds a normal operating mode of the plurality of memory devices.
	Shin, however teaches and one of before or at a beginning of a reduced performance time period that proceeds a normal operating mode of the plurality of memory devices, “Flash memory 104 may run refresh operations in the background in some cases, while allowing host 102 access to partitions or address ranges not being refreshed. However it is noted that allowing regular read/write operations and/or task management operations, for example, to be performed normally in this manner while a refresh operation is on-going in the background mode, may impact performance or speed of access for the regular read/write operations in some cases. Accordingly, decisions may be made regarding performance tradeoffs and refresh needs in individual cases” (Page 3, Paragraph [0030]).
	Fang and Shin are analogous art because they are both directed to methods for reducing errors in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing and correction methods of Fang with the flexible mix of host and background refresh operations of Shin, to achieve the obvious result of being able to do memory refresh operations over a longer period of time without forcing the host system to wait for completion of the operations.

Regarding claim 3 –
	The combination of Fang and Shin teaches all the limitations of claim 1 above.
	Fang also teaches wherein to satisfy the threshold criterion, the TR is to be less than a TR requirement value, “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”).

Regarding claim 4 –

	Fang also teaches wherein the TR is determined based on at least one of: first read operations of the plurality of memory devices comprising cell refresh operations performed by the processing device; “the refresh operations may be initiated based on a retry threshold (e.g., when a certain percentage of host-initiated read commands trigger rereads, a refresh of the storage device 106 may be triggered)” (Page 8, Paragraph [0072]).
	Additionally, Fang teaches or second read operations of the plurality of memory devices issued by a host system coupled to the system, “when a host-initiated read is performed, the CRC bits associated with the payload data are read and returned to the storage device controller 118 along with the payload data. As described above, the payload data may be passed to the ECC engine 502 for error correction and the result may then be passed to the CRC engine 504. The CRC engine may process the data based on a CRC algorithm and determine whether the results match the CRC bits associated with the data. If the results match, the data is then returned to the host. If the results do not match, the read may be retried, an error may be reported to the host, or other suitable action may be performed” (Page 8, Paragraph [0071]).

Regarding claim 5 –
	The combination of Fang and Shin teaches all the limitations of claim 4 above.
	Fang also teaches wherein the processing device is to perform the cell refresh operations on a subset of codewords at least one of during or after a designated initialization period of the plurality of memory devices, “device-initiated read logic 506 may periodically cause refresh operations to be performed on the storage device 106 to ensure that a lower RBER is maintained” (Page 8, Paragraph [0072]).

Regarding claim 6 –
	The combination of Fang and Shin teaches all the limitations of claim 4 above.
	Shin also teaches wherein the processing device is to pass the second read operations from the host system to the plurality of memory devices during a designated reduced performance period after the initialization of the plurality of memory devices, “Flash memory 104 may run refresh operations in the background in some cases, while allowing host 102 access to partitions or address ranges not being refreshed. However it is noted that allowing regular read/write operations and/or task management operations, for example, to be performed normally in this manner while a refresh operation is on-going in the background mode, may impact performance or speed of access for the regular read/write operations in some cases. Accordingly, decisions may be made regarding performance tradeoffs and refresh needs in individual cases” (Page 3, Paragraph [0030]).

Regarding claim 7 –
	The combination of Fang and Shin teaches all the limitations of claim 1 above.
	Shin also teaches wherein the time interval comprises a time period of less than one second, “host 102 may also stop an ongoing refresh operation” (Page 3, Paragraph [0032]) and examiner notes that it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that this decision can also be made at the controller level.

Regarding claim 14 –
	Fang teaches a method comprising: detecting, by a processing device of a memory sub-system, a power-on of the memory sub- system, “when a drive powers up …” (Page 8, Paragraph [0072]).
	Fang also teaches wherein the memory sub-system comprises a plurality of memory devices; (Fig 1, Items 116 “MEMORY CHIP”) plus (Fig 6, Step 628 “ECC PASS”) plus “the payload data may be passed to the ECC engine 502 for error correction” (Page 8, Paragraph [0071]).
	In addition, Fang teaches determining, by the processing device, a read-retry trigger rate (TR) based on a plurality of logical units stored at a plurality of memory devices during a time interval after initialization of the memory sub-system, wherein each logical unit comprises one or more codewords; “when a drive powers up, device-initiated read logic 506 may sample a plurality of memory locations and determine a reread rate for the sampled data…” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”).
	Fang also teaches determining, by the processing device, whether the TR satisfies a threshold criterion; “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]).
and in response to the TR not satisfying the threshold criterion, initializing a full-memory refresh of the plurality of memory devices of the memory sub-system, “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”).
	Fang does not teach and one of before or at a beginning of a reduced performance time period that proceeds a normal operating mode of the plurality of memory devices.
	Shin, however teaches and one of before or at a beginning of a reduced performance time period that proceeds a normal operating mode of the plurality of memory devices, “Flash memory 104 may run refresh operations in the background in some cases, while allowing host 102 access to partitions or address ranges not being refreshed. However it is noted that allowing regular read/write operations and/or task management operations, for example, to be performed normally in this manner while a refresh operation is on-going in the background mode, may impact performance or speed of access for the regular read/write operations in some cases. Accordingly, decisions may be made regarding performance tradeoffs and refresh needs in individual cases” (Page 3, Paragraph [0030]).
	Fang and Shin are analogous art because they are both directed to methods for reducing errors in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing and correction methods of Fang with the flexible mix of host and background refresh operations of Shin, to achieve the obvious result of being able to do memory refresh operations over a longer period of time without forcing the host system to wait for completion of the operations.

Regarding claim 16 –
	The combination of Fang and Shin teaches all the limitations of claim 14 above.
	Fang also teaches wherein satisfying the threshold criterion comprises the TR being less than a TR requirement value multiplied by a scaling factor, wherein the scaling factor is less than one ("1"), “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”). Examiner notes that the value of the TR requirement value is simply a numerical representation and may be used in accordance with any number of common schemes for convenience of comparison.

Regarding claim 17 –
	The combination of Fang and Shin teaches all the limitations of claim 14 above.
	Fang also teaches wherein determining the TR comprises determining the TR based on at least one of: first read operations of the plurality of memory devices, the first read operations comprising cell refresh operations performed by the processing device; or second read operations of the plurality of memory devices issued by a host system coupled to the memory sub-system.  Examiner is presented with two choices for examination, and chooses “first read operations of the plurality of memory devices, the first read operations comprising cell refresh operations performed by the processing device”; “when a drive powers up, device-initiated read logic 506 may sample a plurality of memory locations and determine a reread rate for the sampled data…” (Page 8, Paragraph [0072]).

Regarding claim 18 –
	The combination of Fang and Shin teaches all the limitations of claim 17 above.
	Fang also teaches further comprising performing the cell refresh operations on the plurality of logic units at least one of during or after a designated initialization period of the memory sub-system, Examiner is presented with two choices for examination, and chooses “during… a designated initialization period of the memory sub-system”; “when a drive powers up, device-initiated read logic 506 may sample a plurality of memory locations and determine a reread rate for the sampled data…” (Page 8, Paragraph [0072]).

Regarding claim 19 –
	The combination of Fang and Shin teaches all the limitations of claim 18 above.
	Shin also teaches further comprising passing the second read operations from the host system to the memory sub-system during a designated reduced performance period after the designated initialization period of the memory sub-system, “Flash memory 104 may run refresh operations in the background in some cases, while allowing host 102 access to partitions or address ranges not being refreshed. However it is noted that allowing regular read/write operations and/or task management operations, for example, to be performed normally in this manner while a refresh operation is on-going in the background mode, may impact performance or speed of access for the regular read/write operations in some cases. Accordingly, decisions may be made regarding performance tradeoffs and refresh needs in individual cases” (Page 3, Paragraph [0030]).

Regarding claim 20 –
	The combination of Fang and Shin teaches all the limitations of claim 14 above.
	Shin also teaches wherein the full-memory refresh is mixed with servicing memory operations received from a host system, “Flash memory 104 may run refresh operations in the background in some cases, while allowing host 102 access to partitions or address ranges not being refreshed. However it is noted that allowing regular read/write operations and/or task management operations, for example, to be performed normally in this manner while a refresh operation is on-going in the background mode, may impact performance or speed of access for the regular read/write operations in some cases. Accordingly, decisions may be made regarding performance tradeoffs and refresh needs in individual cases” (Page 3, Paragraph [0030]).

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20190102088-(Fang et al) [herein “Fang”], in view of U.S. Patent Publication 20140153315-(Kwon et al) [herein “Kwon”].
Regarding claim 8 –
	Fang teaches a system comprising:  a plurality of memory components; Fang – (Fig 1, Items 116 “MEMORY CHIP”) plus (Fig 6, Step 628 “ECC PASS”) plus “the payload data may be passed to the ECC engine 502 for error correction” (Page 8, Paragraph [0071]).
	Fang also teaches and a processing device, operatively coupled to the plurality of memory components, Fang – (Fig 1, Item 112 “CPU MEMORY CONTROLLER”).
to: detect a power-on of the system; Fang – “when a drive powers up …” (Page 8, Paragraph [0072]).
	Fang also teaches initiate, at least during a designated initialization period that follows directly after the power-on of the system, cell refresh operations on a subset of codewords stored at the plurality of memory components, “when a drive powers up, device-initiated read logic 506 may sample a plurality of memory locations and determine a reread rate for the sampled data…” (Page 8, Paragraph [0072]) plus “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”).
	Fang also teaches the cell refresh operations comprising read operations performed on the subset of codewords; “read logic 506 may initiate refresh operations across the storage device 116 (or a portion thereof), which may involve reading the memory cells” (Page 8, Paragraph [0072]).
	Additionally, Fang teaches determine a read-retry trigger rate (TR) based on the read operations performed on the subset of codewords during a time interval directly after actual initialization of the system, wherein the time interval overlaps with the designated initialization period; “when a drive powers up, device-initiated read logic 506 may sample a plurality of memory locations and determine a reread rate for the sampled data…” (Page 8, Paragraph [0072]).
	Fang also teaches determine whether the TR satisfies a threshold criterion; “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”).
	Fang also teaches and in response to the TR satisfying the threshold criterion, “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”). Examiner notes that the value of the TR requirement value is simply a numerical representation and may be used in accordance with any number of common schemes for convenience of comparison.
	Fang does not teach cause the system to enter a normal operating mode without performance of a full-memory refresh.
Kwon, however teaches cause the system to enter a normal operating mode without performance of a full-memory refresh, (Fig 7, Step S720) plus "For example, when the level of each memory cell 12 is classified based on the 3-bit digital code value, 111 is a normal state in which there is no need to refresh, and 110 as an alert level and 101 as a stop level may be classified, respectively. In this case, when the memory cell 12 shows a normal resistance state, a normal operation may be performed without the refresh operation (S725)" (Page 6-7, Paragraph [0083]).
	Fang and Kwon are analogous art because they are both directed to methods for reducing errors in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing and correction methods of Fang with the control of refresh operations of Kwon, to achieve the obvious result of being able to do memory refresh operations in a more selective fashion.


Regarding claim 9 –
	The combination of Fang and Kwon teaches all the limitations of claim 8 above.
	The combination of Fang and Kwon also teaches wherein, in response to the TR not satisfying the threshold criterion, the processing device further to initialize a full-memory refresh of the plurality of memory components, Re. Fang - “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”).

Regarding claim 10 –
	The combination of Fang and Kwon teaches all the limitations of claim 8 above.
	The combination of Fang and Kwon also teaches wherein to satisfy the threshold criterion, the TR is to be less than a TR requirement value multiplied by a scaling factor, wherein the scaling factor is less than one ("1"), Re. Fang-“If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”). Examiner notes that it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the value of the TR requirement value is simply a numerical representation and may be used in accordance with any number of common schemes for convenience of comparison.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20190102088-(Fang et al) [herein “Fang”], in view of U.S. Patent Publication 20170365352-(Shin et al) [herein “Shin”], and further in view of U.S. Patent Publication 20140153315-(Kwon et al) [herein “Kwon”].

Regarding claim 2 –
	The combination of Fang and Shin teaches all the limitations of claim 1 above.
	Fang also teaches in response to the TR satisfying the threshold criterion, “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”). Examiner notes that the value of the TR requirement value is simply a numerical representation and may be used in accordance with any number of common schemes for convenience of comparison.
	The combination of Fang and Shin does not teach the processing device is further to cause the system to enter a normal operating mode without the full- memory refresh.
Kwon, however teaches the processing device is further to cause the system to enter a normal operating mode without the full- memory refresh, (Fig 7, Step S720) plus "For example, when the level of each memory cell 12 is classified based on the 3-bit digital code value, 111 is a normal state in which there is no need to refresh, and 110 as an alert level and 101 as a stop level may be classified, respectively. In this case, when the memory cell 12 shows a normal resistance state, a normal operation may be performed without the refresh operation (S725)" (Page 6-7, Paragraph [0083]).

Regarding claim 15 –
	The combination of Fang and Shin teaches all the limitations of claim 14 above.
	Fang also teaches Fang also teaches wherein, in response to the TR satisfying the threshold criterion, “If the reread rate is sufficiently high, the device-initiated read logic 506 may trigger a refresh of at least a portion of the storage device 106” (Page 8, Paragraph [0072]) plus (Fig 1, Item 106 “STORAGE DEVICE” and Items 116 “MEMORY CHIP”). Examiner notes that the value of the TR requirement value is simply a numerical representation and may be used in accordance with any number of common schemes for convenience of comparison.
	The combination of Fang and Shin does not teach the method further comprising causing the memory sub-system to enter a normal operating mode without performing the full-memory refresh
Kwon, however teaches the method further comprising causing the memory sub-system to enter a normal operating mode without performing the full-memory refresh, (Fig 7, Step S720) plus "For example, when the level of each memory cell 12 is classified based on the 3-bit digital code value, 111 is a normal state in which there is no need to refresh, and 110 as an alert level and 101 as a stop level may be classified, respectively. In this case, when the memory cell 12 shows a normal resistance state, a normal operation may be performed without the refresh operation (S725)" (Page 6-7, Paragraph [0083]).
	Fang, Shin and Kwon are analogous art because they are all directed to methods for reducing errors in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing and .

Claims  11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20190102088-(Fang et al) [herein “Fang”], in view of U.S. Patent Publication 20140153315-(Kwon et al) [herein “Kwon”], and further in view of U.S. Patent Publication 20170365352-(Shin et al) [herein “Shin”].
Regarding claim 11 –
	The combination of Fang and Kwon teaches all the limitations of claim 8 above.
	The combination of Fang and Kwon does not teach wherein the TR is further determined based on second read operations of the plurality of memory components issued by a host system during a designated reduced performance period after the designated initialization period.
	Shin, however teaches wherein the TR is further determined based on second read operations of the plurality of memory components issued by a host system during a designated reduced performance period after the designated initialization period, “Flash memory 104 may run refresh operations in the background in some cases, while allowing host 102 access to partitions or address ranges not being refreshed. However it is noted that allowing regular read/write operations and/or task management operations, for example, to be performed normally in this manner while a refresh operation is on-going in the background mode, may impact performance or speed of access for the regular read/write operations in some cases. Accordingly, decisions may be made regarding performance tradeoffs and refresh needs in individual cases” (Page 3, Paragraph [0030]).
	Fang, Kwon and Shin are analogous art because they are directed to methods for reducing errors in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing and correction methods of Fang with the control of refresh operations of Kwon and the flexible mix of host and background refresh operations of Shin, to achieve the obvious result of being able to do memory refresh operations over a longer period of time in a more flexible manner.

Regarding claim 12 –
	The combination of Fang and Kwon teaches all the limitations of claim 8 above.
	The combination of Fang and Kwon does not teach wherein the processing device is to perform the cell refresh operations on the subset of codewords also after the designated initialization period.
	Shin, however teaches wherein the processing device is to perform the cell refresh operations on the subset of codewords also after the designated initialization period, “when a drive powers up, device-initiated read logic 506 may sample a plurality of memory locations and determine a reread rate for the sampled data…” (Page 8, Paragraph [0072]).
	Fang, Kwon and Shin are analogous art because they are directed to methods for reducing errors in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing and correction methods of Fang with the control of refresh operations of Kwon and the flexible mix 

Regarding claim 13 –
	The combination of Fang and Kwon teaches all the limitations of claim 8 above.
	The combination of Fang and Kwon does not teach wherein the time interval comprises a time period before entering the normal operating mode.
Shin, however teaches wherein the time interval comprises a time period before entering the normal operating mode, “Flash memory 104 may run refresh operations in the background in some cases, while allowing host 102 access to partitions or address ranges not being refreshed. However it is noted that allowing regular read/write operations and/or task management operations, for example, to be performed normally in this manner while a refresh operation is on-going in the background mode, may impact performance or speed of access for the regular read/write operations in some cases. Accordingly, decisions may be made regarding performance tradeoffs and refresh needs in individual cases” (Page 3, Paragraph [0030]).
	Fang, Kwon and Shin are analogous art because they are directed to methods for reducing errors in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing and correction methods of Fang with the control of refresh operations of Kwon and the flexible mix of host and background refresh operations of Shin, to achieve the obvious result of being able to do memory refresh operations over a longer period of time in a more flexible manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111